Citation Nr: 1121423	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's bilateral hearing loss is related to his active service.

2.  The medical evidence does not demonstrate that the Veteran's tinnitus was incurred in or aggravated by his active service or manifested to a compensable degree within one year following his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In July 2008, prior to the initial adjudication of the claims, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of persons, agency, or company who had additional records to help decide his claims.  He was informed that VA would review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.
There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in July 2008.  It is therefore inherent in the claims that the Veteran had actual knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all identified and authorized post-service medical records relevant to the issues on appeal have been requested or obtained.  A VA medical examination pertinent to the claims was obtained in September 2008.  A review of that report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the available records and medical evidence have been obtained to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be presumed for organic diseases of the nervous system such as sensorineural hearing loss and tinnitus if manifest to a degree of 10 percent or more within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Bilateral Hearing Loss

Based on a thorough review of the record, the Board finds that it is at least as likely as not the Veteran's bilateral hearing loss is related to his active service.

The Veteran contends that he has bilateral hearing loss that is related to exposure to acoustic trauma during his service in the artillery.  The Veteran's service personnel records show a military occupational specialty of field artilleryman.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma in service.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or greater; the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).

The Veteran's service medical records are negative for any complaints or treatment for hearing loss.  On pre-induction examination in October 1961, his whispered voice test result was 15/15.

On discharge examination in September 1963, pure tone thresholds, in decibels, converted to ISO (ANSI) units were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
10
LEFT
15
10
10
-
25

The Veteran was afforded a VA audiology examination in September 2008, at which time he presented with a history of in-service exposure to acoustic trauma.  On examination, pure tone air conduction thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 20, 55, 55, and 60, with an average of 48 decibels and a speech recognition score of 88.  Pure tone air conduction thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 15, 40, 50, and 60, with an average of 41 decibels and a speech recognition score of 80.

The Veteran was diagnosed with bilateral sensorineural hearing loss bilaterally that the examiner opined was not related to his service.  The rationale was that the exit audiogram indicated normal hearing bilaterally.

Private treatment records from an ear, nose, and throat clinic dated in March 2009 show a diagnosis of bilateral sensorineural hearing loss.  The audiologist opined that the Veteran's hearing loss was likely secondary to noise exposure during his service and was more pronounced than is expected for his age.

After reviewing the evidence, the Boards finds that it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his active service based on the medical and lay evidence presented in this case.  On VA examination in September 2008, the examiner opined that the Veteran's hearing loss was not related to his service based on a normal exit audiogram.  However, disabling hearing loss need not be demonstrated at separation.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The private audiologist opined in March 2009 that the Veteran's hearing loss is likely secondary to in-service noise exposure and is more pronounced than is expected for his age.  The Board finds that opinion is persuasive and serves to place the matter at very least into equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that bilateral hearing loss is the result of noise exposure during the Veteran's service.
Accordingly, service connection for bilateral hearing loss is granted.  The Board has resolved all reasonable doubt in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.

The Veteran contends that he has tinnitus that is related to exposure to acoustic trauma during his service in the artillery.  The Veteran's service personnel records show a military occupational specialty of field artilleryman.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma in service.

The service treatment records are void of findings, complaints, symptoms, or a diagnosis of tinnitus.

VA medical records dated from June 2003 to July 2009 are void of findings, complaints, symptoms, or any diagnosis of tinnitus.

Private treatment records from an ear, nose, and throat clinic dated in March 2009 show the Veteran's complaint of constant bilateral tinnitus.  However, the audiologist did not relate the Veteran's tinnitus to his service.

The Veteran was afforded a VA audiology examination in September 2008 at which time he complained of tinnitus with an onset of ten or fifteen years ago.  The examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of noise trauma during service based on the rationale that the Veteran indicated a ten to fifteen-year history of tinnitus.

The Veteran's post-service medical records do not show evidence of tinnitus within one year of separation from active duty.  In fact, the post-service medical records are negative for tinnitus until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran now suffers from tinnitus, the preponderance of the evidence is against a finding that any current tinnitus was incurred in or aggravated during service or manifested within one year of separation from active duty.  Furthermore, the record includes a competent VA opinion that it is less likely as not that the Veteran's tinnitus is related to exposure to military noise during service.  That opinion is supported by the rationale that the Veteran indicated a ten to fifteen-year history of tinnitus.  In the absence of competent medical evidence linking any current tinnitus to service, service connection must be denied.

The Veteran contends that he has tinnitus that is attributed to his service.  As a layperson, however, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has ringing in his ears.  That is a subjective symptom and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current tinnitus nor does he have the medical expertise to provide an opinion regarding the etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with tinnitus, but, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran purports that he has tinnitus that is related to his service, his statements alone are not competent to provide the medical nexus.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


